        Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
                                                                :
JASON BOYCE,
                                                                :
                                                                :   Civil Action No. 1:19-cv-03825-JMF
                                    Plaintiff,
                                                                :
                                                                :
                           v.
                                                                :   DEFENDANTS BRUCE WEBER
                                                                :
BRUCE WEBER; JASON KANNER; SOUL                                     AND LITTLE BEAR, INC.’S ANSWER
                                                                :
ARTIST MANAGEMENT; and LITTLE BEAR,                                 TO FIRST AMENDED COMPLAINT
                                                                :
INC.
                                                                :
                                                                :
                                    Defendants.
                                                                :
--------------------------------------------------------------- x

        Defendants Bruce Weber (“Mr. Weber”) and Little Bear, Inc. (“Little Bear”)

(collectively, “Defendants”), hereby answer the First Amended Complaint, removed to this Court

on April 29, 2019 (the “Complaint”) by plaintiff Jason Boyce (“Plaintiff”), as follows.

                                   RESPONSES TO ALLEGATIONS

        1.       Defendants deny the allegations contained in paragraph 1 of the Complaint.

        2.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 2 of the Complaint.

        3.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 3 of the Complaint, and otherwise deny the

allegations.

        4.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 4 of the Complaint.

        5.       Defendants deny the allegations contained in paragraph 5 of the Complaint.

        6.       Defendants deny the allegations contained in paragraph 6 of the Complaint.

        7.       Defendants deny the allegations contained in paragraph of the Complaint.


                                                        -1-
       Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 2 of 11




       8.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations concerning modeling agencies contained in paragraph 8 of the Complaint.

       9.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 9 of the Complaint.

       10.     Defendants deny the allegations contained in paragraph 10 of the Complaint.

       11.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 11 of the Complaint.

       12.     Defendants admit the allegations contained in paragraph 12 of the Complaint.

       13.     In response to the allegations contained in paragraph 13 of the Complaint,

Defendants admit that Little Bear is a domestic corporation and has a principal place of business

in New York City, and otherwise deny the allegations.

       14.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 14 of the Complaint.

       15.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 15 of the Complaint.

       16.     The allegations contained in paragraph 16 of the Complaint call for legal

conclusions to which no response is required, and Defendants deny the allegations.

       17.     Defendants deny the allegations contained in paragraph 17 of the Complaint.

       18.     The allegations contained in paragraph 18 of the Complaint state legal

conclusions to which no response is required.

       19.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 19 of the Complaint.




                                                2
       Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 3 of 11




       20.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 20 of the Complaint.

       21.     Defendants deny the allegations contained in paragraph 21 of the Complaint.

       22.     Defendants deny the allegations contained in paragraph 22 of the Complaint.

       23.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 23 of the Complaint.

       24.     Defendants deny the allegations in paragraph 24 of the Complaint.

       25.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 25 of the Complaint.

       26.     Defendants admit the allegations contained in paragraph 26 of the Complaint.

       27.     Defendants deny the allegations contained in paragraph 27 of the Complaint.

       28.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 28 of the Complaint.

       29.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 29 of the Complaint.

       30.     Defendants deny the allegations contained in paragraph 30 of the Complaint,

except admits that Mr. Weber photographed Plaintiff.

       31.     Defendants deny the allegations contained in paragraph 31 of the Complaint.

       32.     Defendants deny the allegations contained in paragraph 32 of the Complaint.

       33.     Defendants deny the allegations contained in paragraph 33 of the Complaint,

except admit that Plaintiff removed his shirt to be photographed.

       34.     Defendants deny the allegations contained in paragraph 34 of the Complaint.

       35.     Defendants deny the allegations contained in paragraph 35 of the Complaint.



                                                3
       Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 4 of 11




       36.     Defendants deny the allegations contained in paragraph 36 of the Complaint.

       37.     Defendants deny the allegations contained in paragraph 37 of the Complaint.

       38.     Defendants deny the allegations contained in paragraph 38 of the Complaint.

       39.     Defendants deny the allegations contained in paragraph 39 of the Complaint.

       40.     Defendants deny the allegations contained in paragraph 40 of the Complaint.

       41.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 41 of the Complaint.

       42.     Defendants deny the allegations contained in paragraph 42 of the Complaint.

       43.     Defendants deny the allegations contained in paragraph 43 of the Complaint.

       44.     Defendants deny the allegations contained in paragraph 44 of the Complaint.

       45.     Defendants deny the allegations contained in paragraph 45 of the Complaint.

       46.     Defendants deny the allegations contained in paragraph 46 of the Complaint.

       47.     Defendants deny the allegations contained in paragraph 47 of the Complaint.

       48.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 48 of the Complaint.

       49.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 49 of the Complaint.

       50.     Defendants deny the allegations contained in paragraph 50 of the Complaint.

       51.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 51 of the Complaint, but deny that Mr. Weber

caused Plaintiff any harm whatsoever.

       52.     Defendants deny the allegations contained in paragraph 52 of the Complaint.




                                                4
       Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 5 of 11




       53.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 53 of the Complaint

       54.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 54 of the Complaint

       55.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 55 of the Complaint.

       56.     Defendants deny the allegations contained in paragraph 56 of the Complaint.

       57.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 57 of the Complaint.

       58.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph 58 of the Complaint.

       59.     Defendants deny the allegations contained in paragraph 59 of the Complaint.

       60.     Defendants deny the allegations contained in paragraph 60 of the Complaint.

       61.     In response to the allegations contained in paragraph 61 of the Complaint

Defendants incorporate their responses to paragraphs 1 through 60, above.

       62.     The allegations contained in paragraph 62 of the Complaint call for legal

conclusions to which no response is required.

       63.     The allegations contained in paragraph 63 of the Complaint call for legal

conclusions to which no response is required, and to the extent that the allegations are factual,

Defendants deny those allegations.

       64.     Defendants deny the allegations contained in paragraph 64 of the Complaint.

       65.     Defendants deny the allegations contained in paragraph 65 of the Complaint.

       66.     Defendants deny the allegations contained in paragraph 66 of the Complaint.



                                                5
      Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 6 of 11




       67.    Defendants deny the allegations contained in paragraph 67 of the Complaint.

       68.    In response to the allegations contained in paragraph 68 of the Complaint

Defendants incorporate their responses to paragraphs 1 through 67, above.

       69.    The allegations contained in paragraph 69 of the Complaint call for legal

conclusions to which no response is required.

       70.    The allegations contained in paragraph 70 of the Complaint call for legal

conclusions to which no response is required, and to the extent that the allegations are factual,

Defendants deny those allegations.

       71.    Defendants deny the allegations contained in paragraph 71 of the Complaint.

       72.    Defendants deny the allegations contained in paragraph 72 of the Complaint.

       73.    Defendants deny the allegations contained in paragraph 73 of the Complaint.

       74.    In response to the allegations contained in paragraph 74 of the Complaint

Defendants incorporate their responses to paragraphs 1 through 73, above.

       75.    The allegations contained in paragraph 75 of the Complaint call for legal

conclusions to which no response is required.

       76.    Defendants deny the allegations contained in paragraph 76 of the Complaint.

       77.    Defendants deny the allegations contained in paragraph 77 of the Complaint.

       78.    Defendants deny the allegations contained in paragraph 78 of the Complaint.

       79.    Defendants deny the allegations contained in paragraph 79 of the Complaint.

       80.    Defendants deny the allegations contained in paragraph 80 of the Complaint.

       81.    Defendants deny the allegations contained in paragraph 81 of the Complaint.

       82.    Defendants deny the allegations contained in paragraph 82 of the Complaint.

       83.    Defendants deny the allegations contained in paragraph 83 of the Complaint.



                                                6
      Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 7 of 11




       84.    Defendants deny the allegations contained in paragraph 84 of the Complaint.

       85.    Defendants deny the allegations contained in paragraph 85 of the Complaint.

       86.    Defendants deny the allegations contained in paragraph 86 of the Complaint.

       87.    In response to the allegations contained in paragraph 87 of the Complaint

Defendants incorporates their responses to paragraphs 1 through 86, above.

       88.    The allegations contained in paragraph 88 of the Complaint call for legal

conclusions to which no response is required.

       89.    Defendants deny the allegations contained in paragraph 89 of the Complaint.

       90.    Defendants deny the allegations contained in paragraph 90 of the Complaint.

       91.    Defendants deny the allegations contained in paragraph 91 of the Complaint.

       92.    Defendants deny the allegations contained in paragraph 92 of the Complaint.

       93.    Defendants deny the allegations contained in paragraph 93 of the Complaint.

       94.    Defendants deny the allegations contained in paragraph 94 of the Complaint.

       95.    Defendants deny the allegations contained in paragraph 95 of the Complaint.

       96.    Defendants deny the allegations contained in paragraph 96 of the Complaint.

       97.    Defendants deny the allegations contained in paragraph 97 of the Complaint.

       98.    Defendants deny the allegations contained in paragraph 98 of the Complaint.

       99.    Defendants deny the allegations contained in paragraph 99 of the Complaint.

       100.   In response to the allegations contained in paragraph 100 of the Complaint

Defendants incorporates their responses to paragraphs 1 through 99 of the Complaint, above.

       101.   The allegations contained in paragraph 101 of the Complaint call for legal

conclusions to which no response is required.

       102.   Defendants deny the allegations contained in paragraph 102 of the Complaint.



                                                7
      Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 8 of 11




       103.   Defendants deny the allegations contained in paragraph 103 of the Complaint.

       104.   Defendants deny the allegations contained in paragraph 104 of the Complaint.

       105.   Defendants deny the allegations contained in paragraph 105 of the Complaint.

       106.   Defendants deny the allegations contained in paragraph 106 of the Complaint.

       107.   Defendants deny the allegations contained in paragraph 107 of the Complaint.

       108.   Defendants deny the allegations contained in paragraph 108 of the Complaint.

       109.   In response to the allegations contained in paragraph 109 of the Complaint

Defendants incorporates their responses to paragraphs 1 through 108 of the Complaint, above.

       110.   The allegations contained in paragraph 110 of the Complaint call for legal

conclusions to which no response is required.

       111.   Defendants deny the allegations contained in paragraph 111 of the Complaint.

       112.   Defendants deny the allegations contained in paragraph 112 of the Complaint.

       113.   Defendants deny the allegations contained in paragraph 113 of the Complaint.

       114.   Defendants deny the allegations contained in paragraph 114 of the Complaint.

       115.   Defendants deny the allegations contained in paragraph 115 of the Complaint.

       116.   Defendants deny the allegations contained in paragraph 116 of the Complaint.

       117.   In response to the allegations contained in paragraph 117 of the Complaint

Defendants incorporates their responses to paragraphs 1 through 116 of the Complaint, above.

       118.   Defendants deny the allegations contained in paragraph 118 of the Complaint.

       119.   Defendants deny the allegations contained in paragraph 119 of the Complaint.

       120.   Defendants deny the allegations contained in paragraph 120 of the Complaint.

       121.   Defendants deny the allegations contained in paragraph 121 of the Complaint.

       122.   Defendants deny the allegations contained in paragraph 122 of the Complaint.



                                                8
       Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 9 of 11




       123.    Defendants deny the allegations contained in paragraph 123 of the Complaint.

       124.    Defendants deny the allegations contained in paragraph 124 of the Complaint.

       125.    Defendants deny the allegations contained in paragraph 125 of the Complaint.

       126.    Defendants deny the allegations contained in paragraph 126 of the Complaint.

       127.    Defendants deny the allegations contained in paragraph 127 of the Complaint.

       128.    Defendants deny the allegations contained in paragraph 128 of the Complaint.

       129.    Defendants deny the allegations contained in paragraph 129 of the Complaint.

       130.    Defendants deny the allegations contained in paragraph 130 of the Complaint.

       131.    Defendants deny the allegations contained in paragraph 131 of the Complaint.

       132.    Defendants deny the allegations contained in paragraph 132 of the Complaint.

       133.    Defendants deny the allegations contained in paragraph 133 of the Complaint.

       134.    Defendants deny the allegations contained in paragraph 134 of the Complaint.

       135.    Defendants deny the allegations contained in paragraph 135 of the Complaint.

                                 AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are claims are barred, in whole or in part, by Plaintiff’s unclean hands.

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because at no time did Defendants act in

a willful, wanton, reckless and/or malicious manner.

                             THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because neither of the Defendants was an employer or

potential employer of Plaintiff, as such terms are defined under applicable laws.




                                                 9
      Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 10 of 11




                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because neither of the Defendants was an “employment

agency”, as such term is defined under applicable laws.

                              FIFTH AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may be granted.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are claims are barred, in whole or in part, by the doctrine of estoppel.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are claims are barred, in whole or in part, by the doctrine of waiver.

                             EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to mitigate any alleged damages.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to state facts sufficient to constitute claims for statutory penalties

because Defendants acted, at all times, in good faith and had reasonable grounds for believing

their conduct complied with applicable laws and regulations.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to any of the relief sought in the Complaint.

                               RESERVATION OF DEFENSES

       Defendants reserves the right to add, amend and/or supplement this Answer to assert

defenses which they deem necessary during or upon the conclusion of investigation and

discovery.




                                                 10
     Case 1:19-cv-03825-JMF-SN Document 11 Filed 05/06/19 Page 11 of 11




                                REQUEST FOR RELIEF

      WHEREFORE, Defendants seek judgment against Plaintiff:

      (a)   Denying all relief sought by Plaintiff and dismissing the Complaint in its entirety,
            with prejudice;

      (b)   Awarding Defendants their costs and disbursements associated with this action,
            including reasonable attorneys’ fees, to the maximum extent allowed by law; and

      (c)   Granting Defendants such other and further relief as this Court deems just and
            proper.

Dated: May 6, 2019
       New York, New York


                                  SHEPPARD MULLIN RICHTER & HAMPTON LLP

                                  /s/ Daniel Brown
                                  Daniel Brown
                                  30 Rockefeller Plaza
                                  New York, NY 10112
                                  Tel.: (212) 653-8700
                                  Fax: (212) 653-8701
                                  dlbrown@sheppardmullin.com
                                  Attorneys for Defendants Bruce Weber and Little Bear, Inc.

                                  -and-

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP

                                  /s/ Jonathan Etra
                                  Jonathan Etra
                                  Jayne Weintraub (pro hac vice forthcoming)
                                  2 South Biscayne Blvd., 21st Floor
                                  Miami, FL 33131
                                  Tel.: (305) 373-9400
                                  Fax: (305) 995-6416
                                  jonathan.etra@nelsonmullins.com
                                  jayne.weintraub@nelsonmullins.com
                                  Attorneys for Defendants Bruce Weber and Little Bear, Inc.




                                             11
